Citation Nr: 1143721	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-38 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder ("PTSD").

2   Entitlement to a rating in excess of 60 percent for residuals of prostate cancer, status-post radical retropubic prostatectomy and radiation therapy.

3.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois.  In an April 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, with an initial rating of 50 percent, effective April 20, 2005, reduced the disability evaluation for residuals of prostate cancer from 100 to 60 percent, effective August 1, 2006, and denied the claim of entitlement to TDIU.  In a subsequent October 2006 rating decision, the RO amended the effective date for the reduction for residuals of prostate cancer to January 1, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to TDIU, and a review of the RO's decision to reduce his previous 100 percent rating for residuals of prostate cancer to 60 percent.  The Board finds that additional development is necessary prior to adjudicating these claims.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, the Veteran was most recently afforded a VA PTSD examination in February 2006.  Although he has not affirmatively claimed a worsening of his PTSD since that examination, review of the most recent VA outpatient treatment reports of record, dated November 2007, reveal that he repeatedly complained about an increase in symptomatology, including experiencing increased anger and a substantial worsening in his short-term memory.  VA behavioral health clinic reports from earlier in 2007 also show that it was suggested that the Veteran undergo psychological testing for possible dementia and obtain an EEG (electroencephalogram), however, the evidence of record does not indicate whether he did so.  As it appears that there may indeed have been an increase in the symptomatology associated with the Veteran's PTSD, but there is not sufficient evidence of record to make a decision on the issue, the Board finds that a new examination is warranted.  

In addition, an attempt to obtain and associate with the claims folder the most recent VA treatment records pertaining to the Veteran's PTSD should be undertaken.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Furthermore, because the treatment reports of record show that the Veteran referred to obtaining psychotropic medication from a private provider, an attempt should be made to obtain any private treatment records for the Veteran's PTSD.

With regard to the Veteran's claim of entitlement to a rating in excess of 60 percent for residuals of prostate cancer, the Board observes that the last VA examination for this disability was in March 2005.  Despite the examination findings, which showed no recurrence of his prostate cancer, the Veteran continues to report an increase in symptoms from this disorder, specifically, those involving voiding dysfunction.  As the most recent evidence of record is dated November 2007, the Board finds that updated VA treatment records and a new VA examination are necessary in order to adjudicate the claim.  Moreover, because the claims folder contains reports showing that the Veteran has received treatment from a private physician for his residuals of prostate cancer, an attempt to obtain any private treatment reports not currently of record should be undertaken.

Finally, with regard to the claim of entitlement to TDIU, the Board observes that the Veteran contends that, as a result of his PTSD and residuals from prostate cancer, he is unemployable.  

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the record demonstrates that the Veteran is currently unemployed.  However, while he was previously denied entitlement to TDIU because he did not meet the eligibility requirements for the benefit, based on possibility of an increase in the disability ratings for his PTSD and residuals of prostate cancer, the Board finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  However, the Board finds this issue to be inextricably intertwined with the issues of entitlement to increased ratings for the aforementioned claims.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to those issues has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's PTSD and residuals of prostate cancer, status-post radical retropubic prostatectomy and radiation therapy since November 2007 and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

2.  After obtaining from the Veteran the name of any private clinicians who are or have treated him for his PTSD and residuals of prostate cancer, the RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports not currently of record,  to include those from Dr. S.
B. of Washington University.  Any reports received should be associated with the claims folder.  Any negative response must be noted in the claims folder.

3.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a psychiatrist to determine the current severity of his PTSD.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of his claimed symptomatology and note that, in addition to the medical evidence, the Veteran's statements have also been taken into consideration.  To the extent possible, the examiner should separate symptoms due to PTSD from those due to any other psychiatric disorder diagnosed.  If this cannot be done, the examiner should so indicate.  The examiner is also asked to assign a Global Assessment Functioning ("GAF") score to the Veteran.  If possible, the examiner should assign a GAF score attributable only to the Veteran's PTSD.  The GAF score should be interpreted, as it pertains to social and industrial adaptability.  The examiner is also asked to comment on whether the symptoms from the Veteran's PTSD affect his competency, and if so, provided a detailed analysis.   Any and all opinions must be accompanied by a complete rationale.

4.  Following completion of the aforementioned, schedule the Veteran for a VA examination with a qualified examiner to determine the current severity of his residuals of prostate cancer, status-post radical retropubic prostatectomy and radiation therapy.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The clinician should perform an appropriate examination as well as any diagnostic tests deemed appropriate.  The examiner should also elicit from the Veteran a history of symptomatology associated with his disorder and note that, in addition to the medical evidence of record, the Veteran's statements have also been considered and taken into account in his or her report.  The examiner should be sure to comment on all symptoms related to the disability, including the degree of any renal and/or voiding dysfunction.  The examiner is also asked to discuss whether and how the Veteran's disability affects his activities of daily living and occupation.

5.  Following completion of the aforementioned, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.


							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN E. ORMOND JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


